                                                    [Dkt. Ent. No. 12]


                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


                                :
UNITED STATES OF AMERICA        :
                                :       Crim. Action No. 19-125 (RMB)
                                :
          v.                    :         OPINION
                                :
JUAN SEGUNDO PANDO-AUCAY        :
                                :

Appearances:

Maggie F. Moy, Esquire
Office Of Federal Public Defender
800-840 Cooper Street, Suite 300
Camden, New Jersey 08102

Kristen M. Harberg, AUSA
Office of The U.S. Attorney
District Of New Jersey
401 Market Street, 4th Floor
Camden, New Jersey 08101

BUMB, United States District Judge:

     On February 20, 2019, a federal grand jury returned a one-

count Indictment against Defendant Juan Pando-Aucay, charging

him with illegally re-entering the country in violation of 8

U.S.C. § 1326(a).   The Indictment alleges that on December 25,

2018, Defendant was found in the United States after being

deported on December 3, 2012.   The facts leading up to




                                    1
Defendant’s arrest and subsequent Indictment do not appear to be

contested.1

I. Background

     A. The Removal Proceedings from 2006 through 2012

      On July 31, 2006, Immigration and Customs Enforcement

(“ICE”) officers encountered Defendant at his residence in

Riverside, New Jersey.    (Form I-213 Record of

Deportable/Inadmissible Alien, dated 7/31/06, obtained from the

Defendant’s Alien File), attached to Government’s Opposition, at

Id., at Ex. A.

      An ICE officer served Defendant with a copy of the Notice

to Appear (“NTA”), which advised him of the charges and the

statutory grounds for removal.    Id., at Ex. B (Form I-862,

Notice to Appear, dated 7/31/06, bearing a “COPY” watermark,

obtained from the defendant’s Alien File). The NTA also informed

Defendant of his various rights, the parameters of the removal

proceedings, and the consequences if he failed to appear at any

of the hearings set by the Immigration Court. Id., Ex. B, at p.

2.

      The NTA listed Defendant as the respondent in the removal

proceeding.   Id., Ex. B, at p. 1.    The Government contends that

in the space provided for the Defendant’s current residence, it


1 The following parts ae primarily taken from the Government’s
Memorandum [Docket No. 16]
                                  2
appears that some writing may have been entered and then

redacted.    In any event, the address Detention and Removal, 3900

N. Powerline Road, Pompano Beach, Florida 33073 was stamped on

the form.2    Id.   The NTA stated that Defendant was ordered to

appear before an Immigration Judge in Elizabeth, New Jersey, on

a date to be set. Id.     Defendant signed the Certificate of

Service3 on the back of the NTA, indicating that it had been

served on him in person. Id., Ex. B., at p. 2.

     Bond was set at $7,500.00, and Defendant was remanded to

the Elizabeth Detention Center in Elizabeth, New Jersey, in

default of bond. Id., Ex. A, p. 2; Ex. C. (Form I-286, Notice of

Custody Determination, dated 7/31/06, certified copy obtained

from the Executive Office for Immigration Review’s (“EOIR”)

Record of Proceeding).     On August 8, 2006, Defendant was

transferred from the Elizabeth Detention Facility to the Krome

District Control Office in Miami, Florida, and he was housed at

the Broward Transitional Center (“BTC”) in Pompano Beach,

Florida.     Id. at Ex. D (redacted Form I-203A, Order to Detain or




2 According to the Government, this is the address for a
detention facility known as the Broward Transitional Center, the
“BTC”, in Florida.

3 The typewritten date on the Certificate of Service -- July 21,
2006 -- must be a typographical error, as the Defendant was not
apprehended and therefore could not have been served with the
NTA until July 31, 2006.


                                   3
Release Aliens, obtained from the defendant’s Alien File);       Id.

at Ex. E (redacted Form I-216, Record of Persons and Property

Transferred, obtained from the defendant’s Alien File)].

     On August 14, 2006, the Immigration and Naturalization

Service (“INS”) filed the NTA with the Department of Justice,

Executive Office for Immigration Review, U.S. Immigration Court,

in Krome, Florida.   Id., Ex. F (Form I-862, Notice to Appear,

dated 7/31/06, stamped received on 8/14/06, certified copy

obtained from the EOIR’s Record of Proceeding)].    The NTA

reflected that Defendant’s residence was at the BTC in Pompano

Beach, Florida.   Id., Ex. F, p. 1.   The NTA ordered Defendant to

appear before an Immigration Judge at the BTC.    Id., Ex. B, at

p. 1; Id., Ex. F., p. 1.

     Also on August 14, 2006, the BTC Custodial Officer served a

Notice of Hearing (“NOH”) on Defendant advising Defendant of

Defendant’s case hearing on August 23, 2016, at 8:00 am, with

the Immigration Court at the BTC.     Id. at Ex. G. (Notice of

Hearing, dated 8/14/06, certified copy obtained from the EOIR’s

Record of Proceeding).




                                 4
       On August 23, 2006, Defendant appeared at a hearing before

an Immigration Judge4 at the BTC. Id. at Ex. H.5 at Audio 1,

00:00-00:30.   Defendant stated that he was represented by

counsel, but that his attorney was unable to come to court that

day.   The Immigration Judge informed the Defendant that the

matter would be scheduled for September 5, 2006, at 8:00 am, and

that if Defendant did not have a lawyer present at that time, he

would be required to proceed without the assistance of counsel.

Id. at Audio 1, 00:30-02:21.

       Defendant retained William J. Sanchez, Esquire, who

filed a motion with the Immigration Court in Miami seeking

Defendant’s release on his own recognizance, or in the

alternative, a reduction of the $7,500.00 cash bail.   Id. at Ex.

K (Motion and Memorandum of Law in Support of Reduction in Bond,

obtained from the defendant’s Alien File).   On or about

September 15, 2006, the date of Defendant’s adjourned hearing,

Defendant posted cash bond in the amount of $7,500.00, and he

was released from ICE custody.   Id. at Ex. L (Cash Bail Receipt,

dated 9/15/06, obtained from the defendant’s Alien File).




4 This Immigration Judge did not place his name on the record, so
it is now known who presided over this hearing.

5 Exhibit H is a disc containing a converted copy of the audio-
cassette tape of the removal proceedings in the Immigration
Court in Florida, certified copy obtained from the EOIR’s Record
of Proceeding. Defendant does not contest its authenticity.
                                  5
Defendant was instructed that he must inform the Immigration

Court of any change of address.   Id. at Ex. M. (Form I-830,

Notice to EOIR: Alien Address, dated 9/18/06, obtained from the

defendant’s Alien File).

     On October 5, 2006, a member of the court staff served a

NOH on both Defendant and Mr. Sanchez, via mail.    It stated that

the case was scheduled for a hearing on November 16, 2006, at

9:00 am, at the Immigration Court in Miami.    Id. at Ex. N

(Notice of Hearing, dated 10/5/06, certified copy obtained from

the EOIR’s Record of Proceeding).     The hearing was re-set to

December 14, 2006, and Defendant and his counsel were notified.

Id. at Ex. O (Notice of Hearing, dated 10/30/06, certified copy

obtained from the EOIR’s Record of Proceeding).

     On December 14, 2006, Defendant appeared before Immigration

Judge Teofilo Chapa in Miami, and was represented by Mr.

Sanchez.   Id. at Ex. H, at Audio 1, 02:24-04:12.   Mr. Sanchez

advised Judge Chapa that Defendant lived at 26 Polk Street in

Riverside, New Jersey.   Mr. Sanchez said that Defendant had

traveled from New Jersey to Florida for the hearing that day,

and that they would be requesting a change of venue because

Defendant lived in New Jersey.    Id. at Ex. H. at Audio 1, 02:24-

04:12.

     Judge Chapa asked how Defendant wished to plead, and Mr.

Sanchez stated that Defendant admitted to the charges set forth

                                  6
in the NTA.   Id., Ex. H. at Audio 1, 04:12-04:23.   Judge Chapa

marked the NTA to indicate that Defendant admitted to the

charges on December 14, 2006, and that he found that Defendant

was subject to removal because he was an alien present in the

United States without being admitted or paroled, or who arrived

in the United States at any time or place other than as

designated by the Attorney General.   Id. at Ex. F., p. 1.

     The Defendant declined to designate a country of removal,

and Judge Chapa designated Ecuador as the country of removal.

Mr. Sanchez advised the Immigration Judge that New Jersey

counsel whom Defendant had retained, would be requesting a

withholding of removal.   Judge Chapa stated that he was inclined

to grant a motion for a change of venue, but that the New Jersey

attorney was required to file any applications for relief --

including any asylum applications -- before he would entertain a

motion to transfer venue.   Judge Chapa explained that if he was

going to transfer venue to New Jersey, he wanted to be able to

send a complete file to the Immigration Judge in New Jersey. Id.

at Ex. H. at Audio 1, 06:15-09:27.

     Judge Chapa informed Defendant that he must appear at all

of his court hearings, and that the only excuse for failing to

appear is “if there are exceptional circumstances beyond [his]

control like serious illness or death of an immediate family



                                 7
member, and nothing less compelling.”     Id., Ex. H at Audio 1,

09:27-10:13].    Defendant verbally acknowledged that he

understood.   In addition, Judge Chapa instructed Defendant that

he must inform the court of any change of address.     Id., Ex. H

at Audio 1, 10:13-10:39.

     On March 5, 2007, Carlos Moreno, Esquire, on behalf of

Defendant, filed a motion with Judge Chapa requesting to

transfer venue from Florida to New Jersey, pursuant to C.F.R.

Section 3.20(b)(c).   Id. at Ex. Q (Change of Venue Motion, filed

3/5/07, obtained from Defendant’s Alien File).     The motion

stated that, “[r]espondent, through counsel, acknowledge service

of the Notice to Appear and waives a reading of the allegations,

admit the factual allegations and concedes removability as

charged.’”    Id. at Ex. Q, p. 3.   Furthermore, the motion

asserted that the defendant lived in New Jersey, and that a

transfer of venue was requested so that he could adequately

prepare an asylum application for withholding of removal and

relief under Article 3 of the Convention Against Torture.        Id.,

pgs. 2-3.

     On March 7, 2007, Defendant appeared before Judge Chapa in

Miami, represented by Mr. Sanchez.      Id., Ex. H at Audio 1,

10:39-11:26].    Judge Chapa asked Defendant if he authorized Mr.

Sanchez to speak on his behalf, and Defendant responded

affirmatively.   Id., Exhibit H at Audio 1, 10:39-11:26.      Mr.

                                    8
Sanchez explained that Defendant lived in New Jersey and was

detained by ICE officers in New Jersey, but he was transported

to the BTC in Pompano Beach because the detention facility in

New Jersey was full.   Mr. Sanchez explained that he had

represented Defendant when he had appeared before a different

Immigration Judge at the BTC in Pompano Beach, and at that time,

he had requested to transfer venue from Florida to New

Jersey.   Id. at Audio 1, 11:26-12:05.

     Judge Chapa responded that when the parties had last

appeared in December, he had instructed Defendant to file any

and all applications for relief, and that after receipt of the

applications for relief, he would consider a motion for a

transfer of venue.    Judge Chapa explained that he wanted

Defendant to file his applications for relief before he would

consider a motion to transfer venue, because if he granted the

motion to transfer venue, he wanted to be able to send a

complete file to the New Jersey Immigration Judge.    Id. at Audio

1, 12:05-12:15.

     Mr. Sanchez responded that Defendant’s New Jersey counsel,

Mr. Moreno, was supposed to file the asylum application on

Defendant’s behalf.    Id. at Audio 1, 12:15-12:48.   Defendant

told Judge Chapa that he did not have any applications to

file that day, and that Mr. Moreno was going to complete his

asylum application.    Id. at Audio 1, 12:48-14:24.

                                  9
        Judge Chapa stated that he had received the motion to

change venue and had denied it.    Judge Chapa said that he would

reconsider his ruling after the defendant filed an application

for relief.    Judge Chapa relisted the matter for June 27, 2007,

stating that the date was far enough in the future that Mr.

Moreno would have ample time to file the asylum application. Id.

at Audio 1, 14:24-17:35.    Judge Chapa told Mr. Sanchez

that he need not appear on June 27th, because he expected that

Mr. Moreno would file the asylum application and that he would

reconsider the motion to transfer venue prior to that court

date.    Id. at Audio 1, 17:35-19:08].   Judge Chapa issued a

written opinion denying the motion to change venue.      Id. at Ex.

R (Judge Chapa’s Order Denying Defendant’s Motion to Change

Venue, dated 3/7/07, obtained from Defendant’s Alien

File).

        On June 27, 2007, Defendant appeared before Judge Chapa in

Miami, without counsel.    Defendant advised that he was still

living at 26 Polk Street, in Riverside, New Jersey, and he said

that his attorney, Mr. Moreno, was in New York that day.     Id. at

Ex. H at Audio 1, 19:08-20:24].    Judge Chapa twice attempted to

call Mr. Moreno’s

office while he was on the record, but each time the call went

straight to voicemail.    Id. at Audio 1, 20:24-24:12.   Judge

Chapa asked Defendant whether he had brought an asylum

                                  10
application with him to court, and the Defendant responded that

he had not, because he had not been able to communicate with Mr.

Moreno for the past month.    Id. at Audio 1, 24:12-24:35.

     Judge Chapa stated that he would re-set the hearing one

additional time to give Defendant one final chance to file an

asylum application.   He reiterated that Defendant must file an

application for relief, and that if he did not do so, he would

not reconsider his decision denying the motion to transfer

venue.   Judge Chapa explained that he was not inclined to

transfer venue, especially in light of Mr. Moreno’s lack of

communication with Defendant.   Judge Chapa said that he was re-

setting the case one last time for August 20, 2007, at 11:00 am,

and that if Defendant failed to file an asylum application prior

to that date, it would be deemed abandoned and he would enter an

order for removal.    Id., Audio 1, 24:35-29:06].

     At the conclusion of the hearing, a member of the court

staff personally served a NOH on Defendant.   It stated that a

hearing was scheduled on August 29, 2007, at 11:00 am with the

Immigration Court in Miami.   See Ex. T (Exhibit T (Notice of

Hearing, dated 6/27/07, certified copy obtained from the EOIR’s

Record of Proceeding).

     On August 29, 2007, Defendant’s case was called but neither

Defendant nor Mr. Moreno responded.   Instead, Mr. Moreno’s

secretary, Diana Koutsoukos, appeared, and said that Mr. Moreno

                                 11
was in New York and Defendant was in New Jersey.   Id., Ex. H at

Audio 1, 29:06-29:52.   Judge Chapa stated that he had not waived

Defendant’s appearance, and the Court asked if Defendant was

detained.   Ms. Koutsoukos said that Defendant was not detained,

and that she had a letter from Mr. Moreno.   Judge Chapa

responded that he would not accept the letter from Ms.

Koutsoukos, nor would he allow her to speak at the hearing,

because she was not authorized to represent Defendant.     Id. at

Audio 1, 29:52-30:45.   Judge Chapa told Ms. Koutsoukos that she

could file the letter with the clerk, but that in the meantime,

he would go forward with the removal proceeding in absentia. Id.

at Audio 1, 30:45-31:22.

     Thereafter, Judge Chapa made the following findings.      Judge

Chapa previously determined that Defendant had received the NTA

and that he was removable in that he was a citizen of Ecuador

who had arrived in the United States at Nogales, Arizona, on or

about February 10, 2004. Judge Chapa previously denied

Defendant’s motion to transfer venue from Florida to New Jersey,

and he informed both the Defendant and counsel that he would not

transfer venue until he had received, at minimum, a filed asylum

application.   Judge Chapa found that the Defendant was arrested

during the course of a fugitive operation in New Jersey, and

that the matter was venued in Florida.   Id. at Audio 2, 00:00-

01:16.   Defendant and counsel were both present in court on

                                12
March 7, 2007, at which time Judge Chapa stated that if

Defendant filed an asylum application by June 27, 2007, he would

reconsider his denial of the motion to transfer venue.    Id. at

Audio 2, 01:16-01:52.   On June 27, 2007, Defendant appeared

in court without counsel and without an asylum application, and

Judge Chapa unsuccessfully attempted to call the attorney.

Judge Chapa rescheduled the case one last time, and he

specifically instructed Defendant that if he did not file an

asylum application by August 29, 2007, any such application

would be deemed abandoned and a removal order would be entered.

Id. at Audio 2, 01:52-03:22.   On August 29, 2007, neither

Defendant nor counsel appeared, and nothing had been filed

justifying Defendant’s failure to show.   Id. at Audio 2, 03:22-

04:51.

     Judge Chapa found that Defendant, through counsel,

previously admitted to the allegations in the NTA and that

removability had already established.   Judge Chapa additionally

found that because Defendant failed to appear, he abandoned any

relief for which he may have been eligible to apply, and any

additional relief was denied for lack of prosecution.    Judge

Chapa ordered that Defendant be removed from the United States

to Ecuador on the charges contained in the NTA.   Id. at Audio 2,

04:51-05:25.



                                13
     Judge Chapa signed a written decision which stated, among

other things, that “[j]urisdiction was established in this

matter by the filing of the Notice to Appear issued by the

Department of Homeland Security, with the Executive Office for

Immigration Review and by service upon the respondent.   See 8

C.F.R. § 1003.14(a), 103.5a.”   Id. at Ex. U (Judge Chapa’s

written opinion, dated 8/29/07, obtained from Defendant’s Alien

File).

     On September 28, 2007, Mr. Moreno filed a “Motion to Reopen

In Absentia Order,” pursuant to 8 C.F.R. § 1003.23(b)(4)(ii),

with the Immigration Court in Miami.   Id. at Ex. W (Motion to

Reopen in Absentia Order, filed 9/28/07, obtained from

Defendant’s Alien File).   The motion alleged that although

Defendant received notice of his hearing on August 29, 2007, he

failed to appear because his daughter was born on July 28, 2007,

and he needed to assist his common law wife with taking care of

the baby.   Id. at p. 2.

     On October 18, 2007, Judge Chapa issued a written opinion

denying Defendant’s motion to reopen the in absentia removal

order.   Id. at Ex. X (Judge Chapa’s written opinion, dated

10/18/07, obtained from Defendant’s Alien File).   Mr. Moreno

appealed Judge Chapa’s order to the Board of Immigration Appeals

(“BIA”).    On July 14, 2008, the BIA issued a written opinion and

determined that Judge Chapa had properly denied the motion to

                                 14
reopen, and it dismissed the appeal.   Id. at Ex. Y (BIA written

opinion, dated 7/14/08, obtained from the defendant’s Alien

File).

     On July 29, 2010, ICE sent, by certified mail, a notice to

Defendant’s obligor, Zoraida Laboy, requesting her to produce

Defendant pursuant to the terms of the bond that she posted on

his behalf.   The certified mail receipt shows that Ms. Laboy

received the notice on August 9, 2010.   Id. at Ex. Z (Notice to

Obligor to Deliver Alien, dated 6/29/10, obtained from the

defendant’s Alien File)].   The bond was breached when the

obligor failed to produce Defendant, and on August 3, 2010, ICE

so notified the obligor, and Defendant became an ICE fugitive.

Id. at Ex. aa (Notice – Immigration Bond Breached, dated 8/3/10,

obtained from the defendant’s Alien File).

     On August 21, 2012, a police officer from the Robbinsville,

New Jersey, Police Department stopped Defendant for a motor

vehicle violation, and learned that there was an active ICE

fugitive warrant lodged against Defendant.   Id. at Ex. bb (Form

I-213, Record of Deportable/Inadmissible Alien, dated 8/21/12,

obtained from Defendant’s Alien File).   ICE officers took

custody of Defendant and detained him pending removal.   Id. at

p. 2].

     Defendant thereafter retained Custodio Romero, Esquire, and

on September 12, 2012, Mr. Romero filed a second motion to

                                15
“reopen an in absentia order” with the Immigration Court in

Miami.   Id. at Ex. cc (Motion to Reopen in Absentia Order, filed

9/12/12, attached to Defendant’s brief as Exhibit L).   The

motion included an affidavit signed by Defendant which stated

that he had failed to appear for his hearing on August 29,

2007, because he never received notice of the hearing and was

not aware that he was required to be there, and because he could

not afford to travel to Miami.   Id. at p. 11.

     On October 1, 2012, Judge Chapa denied the motion because

no substantial grounds had been advanced to warrant reopening

the matter, and because the Immigration Court lacked

jurisdiction since the matter gone before the BIA.   Id., Ex.

dd (Written Decision on Motion to Re-Open an In Absentia Order,

dated 10/1/12, obtained from the defendant’s Alien File).

   B. The 2012 Removal

     On November 23, 2012, a Warrant of Removal/Deportation was

entered against Defendant.   Id., Ex. ee (Form I-205, Warrant of

Removal/Deportation, dated 11/23/12, obtained from Defendant’s

Alien File).   Also on that date, ICE officers notified Defendant

that he was prohibited from entering the United States for a

period of 10 years from the date of his departure from the

United States, and that under 8 U.S.C. § 1326, it is a crime for

an alien who has been removed to enter, attempt to enter, or be



                                 16
found in the United States during the period in which he or she

is barred from doing so without the Attorney General’s consent,

and that a violation is subject to prosecution for a felony

punishable by imprisonment for a period of 2 to 20 years and/or

a fine of up to $250,000.   Id., Ex. ff (Form I-294, Warning to

Alien Ordered Removed or Deported, dated 11/23/12, obtained from

Defendant’s Alien File).

       On December 3, 2012, Defendant was removed from the United

States to Ecuador.   Id., Ex. ee, p. 2.

II.    Defendant’s Motion to Dismiss Indictment

       Defendant moves to dismiss the Indictment on two grounds.

First, he contends that he was not “removed” as a matter of law

because the Florida court did not have the authority to remove

him.   As a result, the Florida court’s removal order was null

and void and the Government cannot prove an essential element of

the 8 U.S.C. § 1326 charge, i.e., that Defendant had previously

been removed from the United States.   Second, the Indictment

must be dismissed pursuant to § 1326(d) because the underlying

removal order did not comport with due process.

       As to the first point, Defendant relies upon 8 U.S.C. §

1229a which provides that the immigration judges conduct

proceedings for deciding the removal of noncitizens present in

the United States.   8 U.S.C. § 1229a(a)(1).      Jurisdiction vests

when the charging document is filed and the charging document

                                 17
“must include a certificate showing service on the opposing

party . . . which indicates the Immigration Court in which the

charging document is filed” (including a NTA). 8 C.F.R. §

1003.15(b) addresses the content of order to show cause and

Notice to Appear (NTA).   It must include certain information,

including but not limited to, the charges against the non-

citizen, (b)(1), and the address of the Immigration Court where

the Service will file the Order to Show Cause and Notice to

Appear.” (b)(6).

     Defendant does not dispute the authenticity of the NTA6 but

challenges the language contained therein.   The NTA states that

Defendant is “ORDERED to appear before an immigration judge of

the United States Department of Justice at: 625 Evans Street

Room 148A Elizabeth NEW JERSEY 07201.” See Exhibit B.    At the

top of the second page of the Form I-862 is a list of the non-

citizen’s rights and warnings and in a box on the bottom of the

page is the “Certificate of Service” which indicates that

Defendant was personally served.

     Because jurisdiction vests where the charging documents are

filed, and § 1003.14(a) mandates that the charging document

include a certificate of service which indicates the Immigration

Court where the documents are filed, the immigration court


6 The NTA is attached as Exhibits “B” in both parties’
submissions.
                                18
identified in the NTA is the New Jersey court located in

Elizabeth, and not the Florida court in Miami.    Thus, Defendant

contends, the Florida court and immigration judge located in

Miami lacked jurisdiction to adjudicate Defendant’s immigration

case.    Without proper jurisdiction, the Florida court and judge

had no authority to issue an order of removal and its August 29,

2007 removal order is void.    It follows ten, Defendant avers, he

was never removed as a matter of law for the purposes of an 8

U.S.C. § 1326 prosecution.7

        In response, the Government provides evidence that the

Defendant was transferred to a detention facility in Florida,

and Defendant does not dispute that he was transferred.    See

Exs. D and E to Government Memorandum.    Thereafter, the INS

filed the NTA with the Immigration Court in Florida.    See Ex. F

to Government Memorandum.     The amended NTA shows the Defendant’s




7In order to convict Defendant of illegal reentry, the Government
must prove he had been “denied admission, excluded, deported, or
removed” before returning to the United States without permission.
8 U.S.C. § 1326; see United States v. Sullivan, No. 00-695, 2002
WL 31819611, at *4 (E.D. Pa. Dec. 12, 2002) (“In order to prove
that Sullivan is guilty of violating 8 U.S.C. § 1326, the
government must establish beyond a reasonable doubt that Sullivan
(1) is an alien; (2) who previously was denied admission, was
excluded, deported or removed; (3) and subsequently entered,
attempted to enter, or was found in the United States; (4) without
having the express consent of the Attorney General.”




                                  19
address as the BTC and the location of the Immigration Court in

Florida.

     Defendant challenges the “amended” NTA.   He argues that

both Exhibit B (original NTA) and Exhibit F (amended NTA)

contain the exact same certificate of service for Mr. Pando;

both certificates of service include the same typographical

error,8 identical signatures for Defendant, and the same name and

signature for the Immigration officer who served Defendant with

the original charging document. Most importantly, this is the

only certificate of service that was ever served on Defendant.

Because the Government never served that new charging document,

identifying the Florida Immigration Court as the place of filing

on Defendant, the Florida court did not have jurisdiction

because 8 C.F.R. § 1003.14(a) explicitly requires that the new

charging document, which was filed in the Immigration Court in




8 Both parties acknowledge that the certificate of service
contained within the charging document has an obvious
typographical error; it indicates it was served on July 21,
2006, which would have been ten days before Mr. Pando was
actually arrested and charged with the underlying immigration
matter. Defendant contends that Exhibit B is not the original
charging document that was prepared on July 31, 2006 and that
his original address was redacted and replaced with a stamp for
the Immigration Detention Center in Florida. Per government’s
Exhibit E, Mr. Pando was transferred to Florida on August 8,
2006. Thus, Defendant argues, Exhibit B had to be altered on or
after August 8, 2006 in order to reflect that new address. The
Government apparently did not preserve the original charging
document.
                               20
Florida, include proof that it was also served on Defendant. It

was never served on Defendant he contends.

     The Government responds that Defendant’s definition of

jurisdiction is too broad.   8 C.F.R. § 1003.14 provides that

jurisdiction “vests, and proceedings before an Immigration

Judge, commence when a charging document [i.e., NTA] is filed

with the Immigration Court by the service.”   8 C.F.R. § 1003.14.

Jurisdiction does not vest with the service upon the alien.

     This Court agrees with the Government.   Although Defendant

challenges the vesting of jurisdiction because the charging

document did not include a “certificate showing service,” such

omission goes to the second prong of § 1003.14, “commencement of

proceedings,” not to the vesting of jurisdiction.   Section

1003.14 addresses both: “Jurisdiction and commencement of

proceedings.”   Although Defendant argues that in order for the

charging document to vest jurisdiction, the document must

contain a certification of service, Defendant cites no support

for his proposition.

     Even more so, the record before this Court is clear that,

despite multiple opportunities, Defendant never challenged the

jurisdiction of the Florida court.   Throughout the course of

this matter, Defendant had retained three immigration lawyers,

and not one of them ever contested the Florida Immigration

Court’s jurisdiction.   Indeed, as the Government points out (and

                                21
Defendant does not contest), Defendant’s first attorney, William

Sanchez, Esquire, verbally moved to transfer venue from Florida

to New Jersey on two separate occasions. [Exhibit H at Audio 1,

02:24-04:12, and 11:26-12:05]. Moreover, Defendant’s second

immigration law attorney, Carlos Moreno, Esquire, formally filed

a written motion to transfer venue from Florida to New Jersey.

Ex. Q of Gov’t. Mem.   The record before this Court is replete

with evidence that all parties concerned, including Defendant

who appeared before the Florida court, at no time, challenged

that court’s jurisdiction.   Although Defendant responds that his

attorneys “lacked both the necessary information and

understanding of the same to provide effective representation,”

Def. Mem. at 12, the record does not support such finding.

     In his written opinion denying Defendant’s motion to

transfer venue, the Immigration Judge Chapa stated that “the

District Director for the Department of Homeland Security filed

the NTA in Miami, Florida.” Exhibit R, pgs. 1-2. Similarly, in

his written decision ordering Defendant removed, Judge Chapa

determined, “[j]urisdiction was established in this matter by

the filing of the Notice to Appear issued by the Department of

Homeland Security, with the Executive Office for Immigration

Review and by service upon the respondent. See 8 C.F.R. §

1003.14(a), 103.5a.” Exhibit U.



                                  22
     There was never a challenge to the Florida Immigration

Court’s jurisdiction, nor for that matter the certificate of

service.    In short, Defendant’s attempt to convert the

“certificate showing process” as a jurisdictional requirement is

to no avail.9

     Finally, Defendant argues that the Indictment must be

dismissed pursuant to 8 U.S.C. § 1326(d), because the removal

order did not comply with due process.    The Supreme Court has

held that the Due Process Clause requires that a defendant

charged with illegal reentry after deportation under 8 U.S.C. §

1326(a) must be permitted to make a collateral challenge to the

underlying deportation proceeding and order, when the

deportation proceeding was fundamentally unfair and deprived the

defendant of the right to obtain judicial review of the

deportation order. See United States v. Mendoza-Lopez, 481 U.S.

828 (1987).     In 1996, Congress codified the Mendoza-Lopez rule

with the enactment of 8 U.S.C. § 1326(d).    That statute

provides:

     In a criminal proceeding under [§ 1326(a)], an alien
     may not challenge the validity of the deportation
     order described in [§ 1326(a)] unless the alien
     demonstrates that –

9 To this Court’s way of thinking, this Court has subject matter
jurisdiction over federal questions, 28. U.S.C. § 1331, or
diversity of citizenship, 28 U.S.C. § 1332 that no summons ever
issued pursuant to Federal rule of Civil Procedure 4 would not
deprive this Court of its jurisdiction, only the ability to move
the case forward.
                                  23
           (1) the alien exhausted any administrative
           remedies that may have been available to
           seek relief against the order;


           (2) the deportation proceedings at which the
           order was issued improperly deprived the
           alien of the opportunity for judicial
           review; and


           (3) the entry of the order was fundamentally
           unfair.


8 U.S.C. § 1326(d).

     A defendant must satisfy all three prongs of Section

1326(d) to invalidate a deportation order.   United States v.

Charleswell, 456 F.3d 347, 351 (3d Cir. 2006); United States v.

Torres, 383 F.3d 92, 99 (3d Cir. 2004).   Defendant argues that

this Court need not even consider 8 U.S.C. § 1326(d) because the

NTA did not confer jurisdiction upon the Florida Immigration

Court.   In other words, the Florida Court lacked jurisdiction

and, thus, Defendant’s removal order was rendered void.   Even if

this Court were to consider § 1326(d), Defendant argues that he

need not satisfy the first two prongs because he was

“functionally deprived of judicial review by the immigration

court’s lack of jurisdiction.”   Defendant’s Brief, at 15.

Defendant cites to several decisions of United States District

Courts that have held that a deficient NTA, i.e. failure to




                                 24
   advise of time and place, results in a lack of jurisdiction.

   See Defendant’s Br., at 14, n.3.

        As the Government points out, Defendant’s argument,

   however, has been recently rejected by the Third Circuit in

   Nkomo v. Attorney General of the United States, 930 F.3d 129 (3d

   Cir. 2019).10   In Nkomo, the Third Circuit, joining seven other

   circuits, explicitly held that an NTA that fails to specify the

   time and place of the removal hearing does not deprive the

   Immigration Court of jurisdiction.    Id. at 133-134.

III.    Conclusion

        Accordingly, because Defendant has failed to carry his

   burden under section 1326(d), and he has failed to establish

   prejudice, for the foregoing reasons, Defendant’s Motion to

   Dismiss the Indictment is DENIED.



                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge

   Date: November 21, 2019




   10The Court notes that Nkomo was decided after Defendant filed
   his Motion to Dismiss. Unfortunately, neither party timely
   advised the Court of this legal precedent.
                                    25
